Note. — This motion came on at a subsequent term, before Judge Ashe and Judge Macay, and they disallowed the exception, but delayed giving judgment for another cause ; and at September term, 1796, the cause being tried, in which the perjure was alledged to have been committed, before Judge Williams and Judge Haywood, and they being of opinion, from the oaths of several witnesses, sworn on that trial, concurring in the same fact that Greenwood had formerly sworn to in the trial of the same cause in the County Court, that probably it was not falsely sworn by him ; they thought this might be a proper cause for a new trial, and granted a new trial accordingly on that ground.
Note. — The objection with respect to tire juror, would have been a good one if taken at the proper time. Sheepshanks & Co. v. Jones, 2 Hawks, 211 But after the verdict it is too late. State v. McEntire, 2 Car. Law Rep. 287, State v. Ward, 2 Hawks, 443.